Citation Nr: 0711858	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-24 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for hypertensive heart disease secondary to the 
service-connected hypertension.

2.  Entitlement to an initial compensable evaluation for 
impotency secondary to the service-connected hypertension.

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Atlanta Regional 
Office (RO) located in Decatur, Georgia, which awarded 
service connection for hypertensive heart disease secondary 
to hypertension with a 30 percent evaluation and impotency 
also considered secondary to hypertension but with a 
noncompensable evaluation.  Both awards were made effective 
March 2002.  The same decision also continued a 10 percent 
disabling rating for hypertension

As the veteran is appealing the original assignment of the 30 
percent evaluation for hypertensive heart disease and the 
noncompensable evaluation for impotency, the severity of the 
disabilities at issue is to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

The matters were previously before the Board in March 2004 
and November 2006.   A hearing was held before the Board in 
February 2007.  A transcript of the testimony is in the 
claims file.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.



REMAND

The veteran contends that he is entitled to higher 
evaluations for hypertensive heart disease, hypertension, and 
impotency.  A preliminary review of the record discloses that 
additional development is necessary prior to appellate 
disposition.

In support of his claims on appeal, the veteran submitted VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, dated in March 2002.  He indicated that he 
was treated by a Dr. JKV of the Emory Clinic from 1997 to the 
present for hypertension and erectile dysfunction.  While the 
RO attempted to obtain records from Dr. JKV in May 2002, a 
response was not received and no follow-up requests were 
made.  The veteran again indicated in a separate VA Form 21-
4142 received in October 2002 that he treated at the Emory 
Clinic for hypertension and erectile dysfunction.  It does 
not appear that any further attempts were made to obtain the 
identified records.

Under 38 C.F.R. § 3.159(c)(1), VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records from private 
medical care providers.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  Id.  A follow-up request is not required if a 
response to the initial request indicates that the records 
sought do not exist or that a follow-up request for the 
records would be futile.  Id.  Thus, upon remand attempts 
must be made to secure records of the veteran from Dr. JKV of 
the Emory Clinic.  Id.

The Board notes that the last VA examination of record is 
dated in October 2002. The last echocardiogram was performed 
in November 2002.  During the veteran's February 2007 Travel 
Board hearing he testified that his hypertension, 
hypertensive heart disease, and impotency had deteriorated 
between 2002 and 2007.  Specifically, he asserts that he 
suffers from dizziness, syncope, a decrease in physical 
activity, and penile deformity.  He also testified that 
higher doses of medication have been prescribed to control 
his heart disease.  Finally, he contends that a new VA 
examination is warranted to clarify his current metabolic 
equivalent rating.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case in the instant appeal with regard to the claims for 
hypertensive heart disease and impotency.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.

In light of the missing private medical records, the Board 
finds that the October 2002 VA examination is inadequate for 
evaluating the veteran's disabilities as it did not view them 
in relation to their history.  38 C.F.R. §§ 4.1, 4.70.  In 
addition, as the aforementioned report of examination is four 
and a half years old, a re-examination is necessary to verify 
whether there has been an improvement in the veteran's 
hypertension, hypertensive heart disease, and impotency or a 
material change in the disabilities.  38 C.F.R. § 3.327(a)

Ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding 
private medical records from Dr. JKV of 
the Emory Clinic, 543 West Peachtree 
Street, N.E., Atlanta, Georgia, 30308, 
dated between 1997 and the present.  If 
necessary, he should be requested to 
complete and return current release forms 
so that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
At least one follow-up request for 
records must be made if no response is 
received.  38 C.F.R. § 3.159(c)(1).

2.  The AOJ should obtain any outstanding 
treatment records from the Atlanta VA 
Medical Center dated after March 2002.  
All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.
 
3.  If the AOJ is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C.A. 
§ 5103A(b)(2).

4.  Thereafter, the AOJ should arrange 
for an examination of the veteran by a VA 
cardiologist and urologist to determine 
the current level of severity of the 
veteran's hypertension, hypertensive 
heart disease, and impotency.  The 
examiners must review the entire claims 
file.  All necessary special studies or 
tests are to be accomplished if deemed 
necessary to arriving at a diagnosis.  
The examiners are asked to provide the 
complete rationale for any opinions 
expressed.

A) Hypertension:  The cardiologist is 
asked to state whether the veteran's 
hypertensive vascular disease is 
productive of diastolic pressure 
predominantly 110 or more or systolic 
pressure predominantly 200 or more. 

B) Hypertensive heart disease: The 
cardiologist is asked to state whether 
the veteran's hypertensive heart disease 
is productive of: more than one episode 
of acute congestive heart failure in the 
past year or chronic congestive heart 
failure; a workload of greater than 3 
METs but not greater than 5 METs which 
results in dyspnea, fatigue, angina, 
dizziness, or syncope; left ventrical 
dysfunction with an ejection fraction of 
30 to 50 percent; a workload of 3 METs or 
less which results in dyspnea, fatigue, 
angina, dizziness, or syncope; or left 
ventrical dysfunction with an ejection 
fraction of less than 30 percent.    

C) Impotency: The urologist is asked to 
state whether the veteran has penis 
deformity with loss of erectile power.

5.  The veteran must be properly informed 
of his scheduled VA examinations, and he 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examinations, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examinations.

6.  Thereafter, the AOJ should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the AOJ should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
AOJ should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the AOJ should 
readjudicate the claims for an initial 
evaluation in excess of 30 percent for 
hypertensive heart disease, an initial 
compensable evaluation for impotency, and 
an evaluation in excess of 10 percent for 
hypertension.  If any benefits sought on 
appeal remain denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence received, the 
applicable law, and the regulations 
considered pertinent to the issues on 
appeal.  Appropriate time is to be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




